DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Configure to” in claims 2-7 and 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a system for”, “configured to..”, etc… invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification generally recites the means, units, modules, controllers, etc. in question with the same level of detail provided in the claims, and provides no addition detail. As discussed above, with respect to each of these limitations, nothing in the specification indicates any particular structure, including hardware or software, whether alone or in combination, used to achieve the recited functionalities. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keshri et al (US Pub. 2014/0006370) (Eff filing date of app: 6/30/2012) (Hereinafter Keshri).

As to claims 1 and 11, Keshri teaches a system comprising: 
a data processing system comprising memory operatively coupled to one or more hardware processors (see p. 14 and fig. 8, “computer-readable medium wherein processor-executable instructions configured to”) to: 
determine, based on information associated with the participant object input into the machine learning model, to transmit the query to the third-party application based on an output of the machine learning model (see fig. 5, character 504 and 508), the machine learning model trained with historical data associated with opportunities provided by third-party applications (see fig. 5, character 514, purchase history);
transmit, to the third-party application, a query constructed based on a template compatible with an application programming interface )”API”)  of the third-party application (see abstract, fig. 3 and p. 3, “For example, a restaurant third party may fill out and/or customize a template for a restaurant search application.”);
receive, responsive to the query, a response from the third-party application comprising an event (see abstract, “The declaration may comprise one or more conditions that may trigger display of the search application within a search engine results page.” And see p. 4, “The declaration may comprise a condition that triggers display of the search application within a search engine results page.  For example, the condition may trigger the display based upon a search query (e.g., "restaurant"), a search result (e.g., "www.WorldsBestPizzaByTheDish.com"), a classified entity (e.g., a food entity determined by a search query classifier), etc. The declaration may define one or more views for the search application (e.g., a restaurant menu view, an order out view, etc.).  In this way, the search application can be generated based upon the declaration.”);
and a profile for a participant of a service provided by the third-party application, the profile linked with a participant object and generated in response to importing information associated with the profile from a third-party administrator device, the event indicative of an opportunity to reduce resource utilization (see p. 1, “The search engine may provide the user with a search engine results page comprising content relevant to the search query (e.g., a link to a website, an image from a social network website, a video from a video sharing website, etc.)” and p. 17, “Conventional search engines provide search engine results pages that comprise links to websites, images, videos, and/or other content. A search engine results page may present content to a user with minimal interactivity (e.g., the user may view an image or invoke a hyperlink to navigate to a website). Because a search engine may build the search engine results page based upon crawled and/or indexed content, a third party, such as a website provider”);
determine that the participant object satisfies a parameter associated with the event (see p. 4, “a search result (e.g., "www.WorldsBestPizzaByTheDish.com"), a classified entity (e.g., a food entity determined by a search query classifier)” and p. 28, “The declaration 302 may comprise the template 310 defining various aspects of the search application 304, such as what objects to display, how such objects are to visually appear, what operations may be invoked through the search application 304,”); and
provide, to a computing device of the participant object responsive to satisfaction of the parameter, an indication of the event (see p. 4, “The declaration may comprise a condition that triggers display of the search application within a search engine results page.  For example, the condition may trigger the display based upon a search query (e.g., "restaurant"), a search result (e.g., "www.WorldsBestPizzaByTheDish.com"), a classified entity (e.g., a food entity determined by a search query classifier), etc. The declaration may define one or more views for the search application (e.g., a restaurant menu view, an order out view, etc.).” and p. 24).

As to claims 2 and 12, Keshri teaches wherein the data processing system is further configured to: 
determine to query the third-party application responsive to a trigger condition (see abstract, “The declaration may comprise one or more conditions that may trigger display of 
the search application within a search engine results page.” and p. 3, “based upon a search characteristic of a search corresponding to a condition that triggers display of a search application”).

As to claims 3 and 13, Keshri teaches wherein the data processing system is further configured to:
 crawl a web page associated with a provider of the third-party application (see p. 1, “The 
search engine results page may be based upon content crawled and/or indexed from various internet sources.”); and 
determine, responsive to the crawl of the web page, to query the third-party application
responsive to identifying a candidate opportunity on the web page of the provider associated with the third-party application (see p. 3, “For example, a restaurant third party may fill out and/or 
customize a template for a restaurant search application.  In this way, interactive search applications, which may be designed by third parties other than a search engine provider, may be displayed within a search engine results page (e.g., based upon a search characteristic of a search corresponding to a condition that triggers display of a search application).”).

As to claims 4 and 14, Keshri teaches wherein the data processing system is further configured to: 
determine, based on a location of the computing device linked with the participant object,
to transmit the query to the third-party application (see p. 5, “a location of the user,”).

As to claims 5 and 15, Keshri teaches wherein the data processing system is further configured to:
 identify, via an interface of the data processing system, a third-party application  among the plurality of third-party applications configured with application programming interfaces (“APIs”) compatible with the interface of the data processing system (see p. 3, “”; p. 4, API; p. 24, “During display of the search application, one or more variable values (e.g., defined as static strings, context based data, API calls to remote data,”).

As to claims 6 and 16, Keshri teaches wherein the data processing system is further configured to: 
identify a second third-party application different from the third-party application; select a second template different than the template, the second template compatible with a second API of the second third-party application that is different than the API of the third-party application; and construct a second query for opportunities based on the second template (see p. 3, “In one example, a third party may design and/or customize a search application using declarative XML to specify what data is to be shown, how the data is to look, and/or what operations the user can perform on the data, for example.” And p. 22, “he search application may be generated based upon the declaration…”, and p. 29-30 ).

As to claims 9 and 19, Keshri teaches wherein the data processing system is further configured to: 
parse the response to identify the event; construct an object to provide to the computing device based on the identified event; and transmit the object bases on the event for presentation via the computing device (see fig. 7, where the different opportunities are separate on the display for the user).

As to claims 10 and 20, Keshri teaches wherein the data processing system is further configured to: 
receive, responsive to transmission of the opportunity object, an indication to execute the
object based on the event; and authorize, responsive to the indication, the object based on the event by the participant object (see fig. 7, where the response of the user is by clicking on the device see p. 39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keshri as applied to claims 1-6, 9-16, and 19-20 above in view of Bhatkar et al (US Pat. 8352475) (Eff filing date of app: 4/4/2011) (Hereinafter Bhatkar).

As to claims 7 and 17, Keshri does not teach wherein the data processing system is further configured to: 
construct the query with credentials authorizing the data processing system to receive the response with the opportunity event.
Bhatkar teaches suggested content with attribute parameterization, see abstract, in which he teaches construct the query with credentials authorizing the data processing system to receive the response with the opportunity event (see col. 3, ln 30-50, “…The framework can include 
a plurality of application program interfaces (APIs) that each allow the user to be authenticated against a different application or secure data source. “).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Keshri by the teaching of Bhatkar, because construct the query with credentials authorizing the data processing system to receive the response with the opportunity event, would enable the method to just let user with the right authorization access the data.

As to claims 8 and 18, Keshri as modified teaches wherein the credentials correspond to the participant object (see Bhatkar, col. 3, ln 51-55, “In one embodiment, a user of a secure system is authorized by obtaining security attribute values for an authenticated user in response to a query from the user.  The security values can be appended to the query and passed to an appropriate secure data source in the enterprise.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164